Citation Nr: 1821213	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include Major Depressive Disorder.

2.  Whether new and material evidence has been presented to reopen a previously-denied claim to establish service connection for a bilateral foot disability, to include bilateral foot fractures, shin splints, stress reaction of the calcaneus and tibia, pes cavus, plantar pad atrophy, and metatarsalgia (hereinafter, a bilateral foot disability).  

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral foot fractures, shin splints, stress reaction of the calcaneus and tibia, pes cavus, plantar pad atrophy, and metatarsalgia.  

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a thoracolumbar spine disability.  

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The appellant served as a member of the Oregon Army National Guard from January 1987 to May 1987, to include a period of active duty training (ACDUTRA) from March 1987 to May 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision and May 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appellant expressed disagreement with these determinations in a timely manner, and the present appeals ensued and were merged after certification to the Board.  

Characterization of an issue on appeal

As will be further discussed below, in an April 1998 decision, the Board denied the appellant's appeal to establish service connection for residuals of bilateral foot fractures, including fracture of the left 5th metatarsal, shin splints, and bilateral stress reaction of the calcaneus and tibia.  In July 2011, the appellant submitted a statement to VA asserting that he wished to "reopen" his claim for bilateral pes cavus, plantar pad atrophy, and metatarsalgia.  

To the extent that the precise foot disabilities denied by the Board in April 1998 are different than those now being asserted by the Veteran, the United States Court of Appeals for Veterans Claims' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009) has been used in the new and material context to analyze whether the scope of the new initial claim is broad enough to encompass a prior claim, and whether the new and prior diagnoses were "proper" and "distinct" diagnoses versus lay assertions.  In Clemons, the Court held that a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Id. at 5.  

Essentially, it was held that the scope of a claim cannot be limited by the terminology used by the lay veteran, and instead must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  Id.  Furthermore, where the scope of the current claim is broad enough to encompass the previously denied claim, then, under the holding of the Federal Circuit Court's holding in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), and Clemons, new and material evidence is required to reopen that part of the current claim that has the same "factual basis" as the previously denied claim.  

The record reflects diagnoses of all of the foot disabilities noted in the April 1998 Board decision and the appellant's July 2011 claim, and it is clear from the July 2011 statement that his intent is to reopen the claim denied by the Board in April 1998.  In other words, under the balancing test, his new claim is not a claim for a properly and distinctly diagnosed diseases or injuries.  Instead, it is evidence that tends to substantiate his previously-denied claim.  Therefore, the claim on appeal is not a new claim for benefits, and it has been recharacterized to encompass all bilateral foot diagnoses of record.  Boggs, 520 F.3d at 1335-36; Velez v. Shinseki, 23 Vet. App. 199, 203-05 (2009).  

As the Board is granting the appellant's petition to reopen this previously-denied claim and remanding the underlying issue for additional evidentiary and procedural development, he is not prejudiced by the Board's actions with regard to this issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The issues of (1) entitlement to service connection for a bilateral foot disability, to include bilateral foot fractures, shin splints, stress reaction of the calcaneus and tibia, pes cavus, plantar pad atrophy, and metatarsalgia, (2) entitlement to service connection for a bilateral hip disability, (3) entitlement to service connection for a thoracolumbar spine disability, (4) entitlement to service connection for a neck disability, and (5) entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence reflects that Major Depressive Disorder is the result of his period of ACDUTRA in the Oregon Army National Guard.  

2.  In an April 1998 decision, the Board denied the issue seeking to establish service connection for residuals of bilateral foot fractures, including fracture of the left 5th metatarsal, shin splints, and bilateral stress reaction of the calcaneus and tibia, and the appellant did not request reconsideration or file a timely appeal to the Court of Appeals for Veterans Claims.

3.  Some of the evidence received since the April 1998 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the issue to establish service connection for a bilateral foot disability and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for Major Depressive Disorder are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The April 1998 Board decision is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1100 (2017). 

3.  The evidence received subsequent to the April 1998 Board decision is new and material and the issue seeking to establish service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable dispositions of the issues decided herein, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

To the extent that many of the issues on appeal are being remanded because the record before the Board is currently incomplete, the appellant is not prejudiced by the Board's adjudication of the issues decided herein due to the favorable dispositions.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  




Service connection and National Guard service - acquired psychiatric disability

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2017).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2017).  To establish status as a "veteran" based upon a period of ACDUTRA, the record must establish that he was disabled from an injury or disease incurred or aggravated during ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis

The appellant asserts that he incurred an acquired psychiatric disability during his period of ACDUTRA in the Oregon Army National Guard.  Specifically, he asserts that his inability to physically fulfill his service duties and consequent medical separation caused his to develop an acquired psychiatric disability, claimed as depression.  

The appellant's service records reflect that he entered service in the Oregon Army National Guard in January 1987, and he started a period of ACDUTRA in March 1987.  The appellant's January 1987 entrance examination reflects that he reported experiencing "depression or excessive worry" prior to service, but the examining official noted that this represented anxiety, but not serious depression.  His service records also reflect that his period of ACDUTRA was replete with complaints of, and treatment for, orthopedic injuries which resulted in a profile that excused him from running, jogging, and prolonged standing.  Ultimately, a Medical Board was convened, and the appellant was discharged from his period of ACDUTRA due to being physically unfit for the rigors of duty.  The Board notes that this occurred during the appellant's entry-level status, and thus, his Uncharacterized Discharge is not considered a bar from receiving VA benefits.  38 C.F.R. § 3.12 (k)(1) (2017).  

Unfortunately, during the pendency of the appellant's appeal, the RO did not discuss the evidence pertinent to the case; rather, it was, and remained, denied because the appellant had only a period of ACDUTRA with no active duty service.  As stated above, service connection and status as a "veteran" may be established based on a period of ACDUTRA when the record establishes that the appellanbt was disabled from an injury or disease incurred or aggravated during ACDUTRA.  As noted above, the presumptions of sound condition and aggravation do not apply to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Nonetheless, when there is evidence of a disability that preexisted a period of ACDUTRA and INACDUTRA, the laws concerning the criteria necessary to establish service connection differ from those stated in Davidson, above.  

While the RO did not find it necessary to discuss the merits of this issue, among others, the appellant was provided a VA examination to determine the nature and etiology of his asserted acquired psychiatric disability.  Critically, the December 2013 VA examiner opined that the reports of "anxiety or excessive worry" on the appellant's January 1987 entrance examination report were not reflective of a preexisting psychiatric disability.  As rationale, it was noted that the January 1987 examining official specifically stated that there was "no serious depression present," and the examiner added that the appellant would not likely have been accepted in the Oregon Army National Guard had a preexisting psychiatric disability been suspected.  See the December 2013 VA psychiatric examination report.  

As such, the criteria to establish service connection for this disability are as stated in Davidson, above.  After an interview with the appellant and a review of the complete file, to include his full medical history, the December 2013 VA examiner rendered a diagnosis of Major Depressive disorder and opined that this disability was at least as likely as not the result of "the humiliation and mistreatment he received for being on crutches and then forced out of the [Oregon] Army [National Guard]."  

The Board finds the December 2013 VA examiner's statements and opinions to be persuasive concerning all criteria necessary to establish service connection, as they are based on accurate facts and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Additionally, the appellant's lay testimony is competent, credible, and persuasive.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is considered competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the lay testimony supports a diagnosis, in-service event, and medical nexus, as stated by a medical professional, it must be accorded some weight in the matter.  

Because Major Depressive Disorder based on an in-service event has been offered, and because credible supporting evidence that the in-service event occurred has been offered, service connection for an acquired psychiatric disability, diagnosed as Major Depressive Disorder, is warranted.  In establishing service connection for this disability, the appellant's period of ACDUTRA is converted to active service and "veteran" status is conferred to the appellant.  38 U.S.C.A. § 101 (2), (21), (22)(a), (24)(b), (26), (27)(a) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), (c)(1) (2017); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

Petition to reopen - bilateral foot disability

In addition to the laws regarding establishing service connection recounted above, pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Analysis

In the present case, the Board denied the appellant's prior appeal to establish service connection for a bilateral foot disability in the April 1998 decision because, at that time, there was no evidence of a diagnosed foot disability during the appeal period or a medical nexus.  The appellant was notified of the decision that same month.  The appellant did not appeal this decision to the Court, and thus, the April 1998 Board decision is final.  38 C.F.R. §§ 3.159, 20.1100 (2017).

The appellant submitted a petition to reopen the previously-denied claim to establish service connection for this issue in July 2011.  The RO denied the appellant's petition to reopen this claim in the January 2013 rating decision and the present appeal ensued.  During the pendency of the present appeal, the RO reopened the previously-denied claim in a June 2014 Statement of the Case (SOC) and adjudicated the issue on the merits.  Regardless of the RO's actions, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in April 1998 decision was the Board's finding that there was no evidence of a diagnosed foot disability during the appeal period or a medical nexus.  Thus, in order for the appellant's claim to be reopened, evidence must have been added to the record since the April 1998 Board decision that addresses these bases in a way which raises a reasonable possibility of substantiating the claim.  

Evidence submitted and obtained since the April 1998 Board decision includes two June 2011 statements from private clinicians at Kaiser Permanente asserting that the appellant's current bilateral metatarsalgia, pes cavus foot type, and plantar fat pads atrophy, are due to "history of prolonged standing, running and walking while in the Army."  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the appellant's claim.  The Board, thus, finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral foot disability.  On that basis, the previously-denied claim is reopened.  



ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as Major Depressive Disorder, is granted, subject to the laws and regulations governing monetary awards..

New and material evidence having been presented, the previously-denied claim to establish service connection for a bilateral foot disability is reopened, and to that extent only, the appeal is granted.


REMAND

While further delay is regrettable, the Board concludes that the remaining issues on appeal must be remanded so that VA can fulfill its duty to assist the appellant in substantiating the issues remaining on appeal.  

Initially the Board notes that the record for review is incomplete at this time.  Specifically, the November 2012 VA foot examination report reflects that the appellant has been in receipt of disability benefits from the Social Security Administration (SSA) since 1996; however, the SSA decision and records on which it was based have not been sought, obtained, or associated with the record for review.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  

It appears that these records may be pertinent to many of the issues on appeal.  Nonetheless, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board concludes that the AOJ should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records"); see also Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Further, while the June 2011 private nexus opinions were sufficient for the purpose of reopening the issue to establish service connection for a bilateral foot disability, the Board concludes that they are inadequate for the purpose of adjudicating the issue.  Specifically, the opinions were rendered without a review of the complete record, and it appears that the stated rationale for both opinions is based on inaccurate facts, as the appellant's service personnel records reflect that his service did not include extensive running and standing, as evidenced by the physical profile limiting such activities.  Likewise, the November 2012 VA examiner's opinion is inadequate, as it does not address the etiology of all identified foot disabilities or correctly speak to the question of whether any of the preexisting foot disabilities was aggravated beyond the normal progression of the disease due to an incident during the appellant's period of ACDUTRA.  In light of above, the Board concludes that this issue must be remanded to obtain adequate nexus opinions concerning all of the appellant's foot disabilities - current and preexisting.

Pertaining to the issues to establish service connection for hypertension and disabilities of the thoracolumbar spine, neck, and hips, the AOJ did not reach the merits of these issues during the pendency of the appeal, and the Court has firmly held that it would be fundamentally unfair to the appellant to decide an issue which has not been developed and adjudicated in the first instance by the AOJ.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, as described below, the Board concludes that additional development is necessary with regard to each issue.

The Board concludes that the December 2013 VA spine examiner's opinion to be inadequate for the purpose of adjudicating this issue.  Specifically, while the examiner noted that the appellant reported low back pain on his enlistment examination report and framed the opinion to address aggravation of a preexisting disability, no particular preexisting disability accounting for the low back pain was identified, and the Court has held that experiencing symptoms, alone, with no underlying pathology, is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, this issue must be remanded to obtain an adequate nexus opinion.  

Further, due to the post-service evidence of elevated blood pressure readings and disabilities and symptoms relating to the appellant's neck and hips, the Board concludes that low threshold for triggering VA's duty to assist the appellant by providing a VA examination and obtaining opinions to address the nature and etiology of these claimed disabilities has been met.  38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, so that the VA examiners are fully apprised of the most updated medical evidence of record pertaining to the appellant's disabilities, updated private treatment records must be obtained and associated with the file for review and consideration.  While the record does not include any records of VA treatment, the AOJ should request that the appellant identify any VA facility from where he has sought treatment for the disabilities remanded by this action.  Any identified records must be associated with the record, as they are considered to be in VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the appellant and request that he identify any VA facility from where he has received medical treatment.  Any records identified by the appellant should be obtained from the appropriate VA Medical Center (VAMC) and associated with the file, as they are already under VA's constructive possession.  

2.  The AOJ must contact the appellant and request that he complete a release for outstanding private treatment records pertinent to his issues remanded herein.  In these releases, the appellant should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the appellant and undertake translation, if necessary.  

All records obtained should be associated with the appellant's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the appellant should be informed in writing.  

3.  The AOJ should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the treatment records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  Thereafter, the AOJ must schedule the appellant for an appropriate VA examination to determine the nature and etiology of his hypertension and any identified disability or disabilities involving his thoracolumbar spine, feet, hips, and neck.  The complete record, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  Based on a review of the evidence of record and an interview and examination of the appellant, the examiner should address the following:  

a.  Identify all disabilities of the feet and thoracolumbar spine that preexisted the appellant's period of ACDUTRA.  

The examiner is reminded that pain without underlying pathology is not a disability for VA purposes, and the presumption of sound condition does not apply to periods of ACDUTRA even though veteran status has been conferred onto the appellant.  

b.  For each disability identified in part (a), was the disability at least as likely as not permanently aggravated beyond the normal progression of the disease by any incident of the appellant's period of ACDUTRA?

c.  Identify all disabilities relating to the appellant's hips, thoracolumbar spine, neck, and feet which have been present since July 2011 (feet) and May 2013 (hips, thoracolumbar spine, and neck).

d.  For each disability identified in part (c), provide an opinion whether the disability is at least as likely as not proximately due to or the result of the appellant's period of ACDUTRA.

e.  For each disability identified in part (c), provide an opinion whether the disability is at least as likely as not caused by a service-connected disability.

f.  For each disability identified in part (c), provide an opinion whether the disability is at least as likely as not aggravated by a service-connected disability.

g.  Provide an opinion whether the appellant's hypertension is at least as likely as not proximately due to or the result of the appellant's period of ACDUTRA.

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.  

5.  After undertaking any additional development deemed appropriate, and giving the appellant a full opportunity to supplement the record, readjudicate the appellant's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


